Title: From George Washington to Benjamin Lincoln, 18 May 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear sir
                     Head Quarters Newburgh May 18. 1783
                  
                  I have the honor to inclose to you a Memorial which Capt. Segond has presented to me, at the same time soliciting my recommendation to Congress to promote him one Grade by Brevet, from his present Rank—considering the length of his Service and in the full belief that he has been a brave and zealous Officer I should not hesitate to comply with his request and the more, as it involves no additional expence—but as there is Capt. De Pontiere (now serving with the Baron) and perhaps other Officers who have served in the same rank as long as Captain Segond—it becomes a question if the same favor is to be extended to all or whether Captain Segonds Services have been such as to entitle him to preference—of this you, Sir, with whom he has chiefly served, can best judge and I therefore take the liberty to refer him to you with the assurance that I shall be perfectly satisfied with whatever you may think proper to be done. with great regard I am Dear Sir Your very humble & Obed. Servant
                  
                     Go: Washington
                  
               